Citation Nr: 0304600	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  01-10 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation based on loss of 
use of a creative organ.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had over seven years of active service, including 
the verified periods from December 1968 to June 1970, and 
from January 1975 to August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of September 
1998, which, in pertinent part, denied special  monthly 
compensation based on loss of use of a creative organ.  In a 
February 2000 statement, the veteran requested a Board 
hearing; however, in view of the following decision, which 
grants the benefit sought, a hearing is not necessary.  


FINDING OF FACT

The veteran is unable to achieve an erection without a pump, 
and unable to engage in intercourse due to a service-
connected back disability.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on loss 
of use of a creative organ have been met. 38 U.S.C.A. § 1114 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.350 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Background

The veteran is service-connected for numerous disabilities 
including post-traumatic stress disorder (PTSD), evaluated 
100 percent disabling, intervertebral disc syndrome, 
evaluated 60 percent disabling, and urinary incontinence due 
to intervertebral disc disease, evaluated 60 percent 
disabling.  He is in receipt of special monthly compensation 
under 38 U.S.C.A. § 1114(s) for disabilities separately rated 
100 percent plus 60 percent.  

In August 1996, the veteran's wife wrote that although the 
veteran had received an external pump, enabling him to have 
an erection, he was unable to engage in sexual relations due 
to back and leg pain.  

On a VA examination in November 1996, the veteran's 
complaints included increasing back pain, as well as pain in 
the testicles and penis.  He was wheelchair bound due to his 
back disability.  

On a VA neurological examination in June 1997, the veteran 
complained of impotence, and the findings included impotence.  

On a neurological examination in April 1998, the veteran' 
complaints included sexual dysfunction, testicular pain, and 
numbness in the penis.  He had had four prior lumbar 
laminectomies with no improvement of his symptoms.  The 
diagnoses included impotence secondary to back injury.  

On a VA genitourinary examination in May 1998, the veteran 
said he had been having problems with impotence since 1991, 
and that he had had complete impotence since 1992.  He said 
that he had had a pump inserted in 1993.  The veteran was 
also noted to be incontinent of urine.  He had undergone a 
vasectomy in 1975.  The examiner noted that vaginal 
penetration and ejaculation were possible.  The veteran had a 
pump, which was rarely effective in allowing intercourse, 
secondary to back pain after intercourse.  On examination, 
the testicles were normal in size.  The diagnosis was 
impotence secondary to laminectomy and spinal stenosis.  

B.  Analysis

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim, 
and of his and VA's respective obligations to obtain 
different types of evidence.  A VA examination was provided.  
The Board finds that the notice and duty to assist provisions 
of the law have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

Special monthly compensation may be paid for loss of use of a 
creative organ, as a result of service-connected disability.  
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Although the 
term "creative organ" is not defined in the law or 
regulations, the Office of General Counsel has held that a 
"creative organ," as used in 38 U.S.C.A. § 1114(k), refers 
to a procreative, or reproductive, organ.  VAOPGCPREC 2-00.  
In addition, where a veteran has loss of erectile power from 
service-connected causes, he is also entitled to special 
monthly compensation for loss of use of a creative organ.  VA 
Adjudication Procedure Manual, M21-1, Part VI,  11.25 
(Change 85, April 4, 2002); see 38 C.F.R. § 4.115b, Code 
7522.  Therefore, although not specifically identified as a 
"creative organ" in 38 U.S.C.A. § 1114(k) or 38 C.F.R. 
§ 3.350, other legal authority clearly establishes that the 
penis is a creative organ, for purposes of entitlement to 
special monthly compensation.  

The Board also notes that the veteran has undergone a 
vasectomy.  With respect to whether this precludes special 
monthly compensation based on loss of use of a creative 
organ, it is well-established non-service-connected loss of 
use of a creative organ (i.e., sterilization) does not bar 
special monthly compensation for anatomical loss of a 
creative organ.  VAOPGCPREC 93-90; VAOPGCPREC 5-89.  Neither 
opinion explicitly addressed the matter of whether non-
service-connected loss of use of one creative organ bars 
special monthly compensation based on loss of use of another 
creative organ, rather than anatomical loss (although 
VAOPGCPREC 5-89 suggests a distinction may be drawn).  

However, the statute provides that "if the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of one or more creative 
organs, . . . [special monthly compensation shall be paid] 
for each such loss or loss of use . . . and in the event the 
veteran has suffered one or more of the disabilities 
heretofore specified in this subsection, . . . the rate of 
compensation shall be increased . . . for each such loss or 
loss of use, . . ."  38 U.S.C.A. § 1114(k).  Thus, the law 
provides that special monthly compensation is to be provided 
for loss of use of any creative organ, not merely loss of 
reproductive capacity.  By the use of the term "one or 
more" creative organs, it is clear that only one creative 
organ need be affected.  Therefore, if a veteran has loss of 
use of any creative organ, the presence of non-service-
connected loss of use of another creative organ is 
irrelevant.  Accordingly, the Board finds that the 
preexisting vasectomy does not bar entitlement to loss of use 
of a creative organ due to impotence.  

As to whether the veteran is impotent, the VA examination in 
May 1998 indicated that while the veteran was able to achieve 
an erection with the use of a pump, resulting back pain 
effectively precluded intercourse, and the diagnosis was 
impotence due to the service-connected back disability.  
Examinations in April 1998 and June 1997 also diagnosed 
impotence, and the veteran and his wife have both stated he 
is essentially impotent, due to back pain.  (He is wheelchair 
bound due to his back disability as well.)  "The purpose of 
the statutory award for loss or loss of use of a creative 
organ is to account for psychological factors, S. Rep. No. 
1681, 82d Cong., 2d Sess. 2 (1952); as well as the loss of 
physical integrity, H.R. Rep. No. 6, 89th Cong, 1st Sess., 4 
(1965)."  VAOPGCPREC 5-89.  Thus, the fact that he is 
technically capable of achieving an erection, with the aid of 
an assistive device, does not rule out special monthly 
compensation, where he is, in essence, functionally impotent.  

In the judgment of the Board, there is a reasonable doubt 
that the veteran currently has loss of use of a creative 
organ, due to impotence resulting from his service-connected 
back disability.  Such doubt is resolved in his favor.  
38 U.S.C.A. § 5107(b).  The Board concludes that the veteran 
is entitled to special monthly compensation based on loss of 
use of a creative organ, and that benefit is granted.   





ORDER

Special monthly compensation based on loss of use of a 
creative organ is granted.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

